Name: 93/234/EEC: Commission Decision of 5 April 1993 amending Decisions 92/377/EEC and 92/390/EEC concerning the animal health conditions and veterinary certification of imports of fresh meat from Slovenia and Croatia
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  political geography;  health;  tariff policy;  animal product
 Date Published: 1993-04-30

 Avis juridique important|31993D023493/234/EEC: Commission Decision of 5 April 1993 amending Decisions 92/377/EEC and 92/390/EEC concerning the animal health conditions and veterinary certification of imports of fresh meat from Slovenia and Croatia Official Journal L 106 , 30/04/1993 P. 0016 - 0020COMMISSION DECISION of 5 April 1993 amending Decisions 92/377/EEC and 92/390/EEC concerning the animal health conditions and veterinary certification of imports of fresh meat from Slovenia and Croatia(93/234/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Regulation (EEC) No 1601/92 (2), and in particular Articles 14 and 16 thereof, Whereas Commission Decisions 92/377/EEC (3) and 92/390/EEC (4) lay down the requirements as regards animal health and veterinary certification for imports of fresh meat from Slovenia and Croatia; take into account the porcine additional health protection measures towards classical swine fever whereas they namely the prohibition of importation of fresh meat; Whereas measures must be taken against countries where routine vaccination is still carried out against classical swine fever; whereas Slovenia and Croatia are still carrying out such routine vaccination; Whereas these measures should not influence the importation of pig meat for other purposes than human consumption, such as pet food production or technical purposes such as covered by Commission Decision 89/18/EEC (5) and by Council Directive 92/118/EEC (6); Whereas it is necessary to amend the abovementioned Decisions accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 92/377/EEC is amended as follows: 1. in Article 1, the following paragraph 3 is added: '3. By way of derogation from paragraphs 1 and 2, Member States shall authorize the import of fresh pigmeat from Slovenia for purposes other than human consumption. Such imports have to fulfil the conditions of Commission Decision 89/18/EEC (3) and Council Directive 92/118/EEC (4) and conform to the guarantees laid down in the animal health certificate in accordance with Annex C which must accompany the consignment. (3) OJ No L 8, 11. 1. 1989, p. 17. (4) OJ No L 62, 15. 3. 1993, p. 49.'; 2. Annex I to the present Decision becomes Annex C. Article 2 Decision 92/390/EEC is amended as follows: 1. in Article 1, the following paragraph 3 is added: '3. By way of derogation from paragraphs 1 and 2, Member States shall authorize the import of fresh pigmeat from Croatia for purposes other than human consumption. Such imports have to fulfil the conditions of Commission Decision 89/18/EEC (3) and Council Directive 92/118/EEC (4) and conform to the guarantees laid down in the animal health certificate in accordance with Annex C which must accompany the consignment. (3) OJ No L 8, 11. 1. 1989, p. 17. (4) OJ No L 62, 15. 3. 1993, p. 49.'; 2. Annex II to the present Decision becomes Annex C. Article 3 This Decision shall apply from 1 October 1993. Article 4 This Decision is addressed to the Member States. Done at Brussels, 5 April 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 197, 16. 7. 1992, p. 75. (4) OJ No L 207, 23. 7. 1992, p. 53. (5) OJ No L 8, 11. 1. 1989, p. 17. (6) OJ No L 62, 15. 3. 1993, p. 49. ANNEX I 'ANNEX C ANIMAL HEALTH CERTIFICATE for fresh meat of domestic animals of the porcine species, intended for other purposes than human consumption as referred to in Article 1 (3) of Commission Decision 92/377/EEC, and intended for consignment to the European Community (1) Country of destination: Exporting country: Slovenia Ministry: Department: Reference: (optional) I. Identification of meat Meat of domestic animals of the porcine species Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) of the establishment(s) controlled by the responsible veterinary authorities: III. Destination of meat The meat will be sent from: (place of loading) to: (country and place of destination) by the following means of transport (2): Name and address of consignor: Name and address of consignee: (1) The import of fresh pigmeat for this purpose must fulfil the conditions of Commission Decision 89/18/EEC and of Council Directive 92/118/EEC. (2) For railway wagons or lorries, the registration number should be given, for aircraft the flight number and for ships the name. IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the fresh meat described above is obtained from: - animals which have remained in the territory of Slovenia for at least three months before being slaughtered or since birth in the case of animals less than three months old, - animals which come from holdings in which there has been no outbreak of foot-and-mouth disease or swine vesicular disease in the previous 30 days or swine fever in the previous 40 days, and around which within a radius of 10 km there has been no case of these diseases for 30 days, - animals which have been transported from their holdings of origin to the approved slaughterhouse concerned without contact with animals which do not comply with the conditions required for export of their meat to the Community, and, if conveyed in a means of transport, that the latter has been cleaned and disinfected before loading, - animals which have passed the ante-mortem health inspection referred to in Directive 72/462/EEC at the slaughterhouse during the 24 hours before slaughter and have shown no evidence of foot-and-mouth disease, - animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of porcine brucellosis during the previous six weeks; 2. the fresh meat described above is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the Community has been authorized only after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishments under the control of an official veterinarian. /* Tables: see OJ */ (1) The signature and the stamp must be in a colour different to that of the printing.' ANNEX II 'ANNEX C ANIMAL HEALTH CERTIFICATE for fresh meat of domestic animals of the porcine species, intended for other purposes than human consumption as referred to in Article 1 (3) of Commission Decision 92/390/EEC, and intended for consignment to the European Community (1) Country of destination: Exporting country: Croatia Ministry: Department: Reference: (optional) I. Identification of meat Meat of domestic animals of the porcine species Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) of the establishment(s) controlled by the responsible veterinary authorities: III. Destination of meat The meat will be sent from: (place of loading) to: (country and place of destination) by the following means of transport (2): Name and address of consignor: Name and address of consignee: (1) The import of fresh pigmeat for this purpose must fulfil the conditions of Commission Decision 89/18/EEC and of Council Directive 92/118/EEC. (2) For railway wagons or lorries, the registration number should be given, for aircraft the flight number and for ships the name. IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the fresh meat described above is obtained from: - animals which have remained in the territory of Croatia for at least three months before being slaughtered or since birth in the case of animals less than three months old, - animals which come from holdings in which there has been no outbreak of foot-and-mouth disease or swine vesicular disease in the previous 30 days or swine fever in the previous 40 days, and around which within a radius of 10 km there has been no case of these diseases for 30 days, - animals which have been transported from their holdings of origin to the approved slaughterhouse concerned without contact with animals which do not comply with the conditions required for export of their meat to the Community, and, if conveyed in a means of transport, that the latter has been cleaned and disinfected before loading, - animals which have passed the ante-mortem health inspection referred to in Directive 72/462/EEC at the slaughterhouse during the 24 hours before slaughter and have shown no evidence of foot-and-mouth disease, - animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of porcine brucellosis during the previous six weeks; 2. the fresh meat described above is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the Community has been authorized only after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishments under the control of an official veterinarian. /* Tables: see OJ */ (1) The signature and the stamp must be in a colour different to that of the printing.'